PER CURIAM.
The insurer appeals the summary judgment entered on its cross-claim against the insured determining coverage. The issue of liability in the primary action has not yet been determined and remains pending in the lower court. Accordingly, this court has no jurisdiction to review this nonfinal order and this appeal is hereby dismissed on authority of Ogur v. Mogel, 390 So.2d 105 (Fla. 3d DCA 1980), approved in Travelers Insurance Co. v. Bruns, 443 So.2d 959 (Fla.1984). See also United States Fidelity & Guaranty Co. v. Sloan, 410 So.2d 549 (Fla. 1st DCA 1982); Fla.R.App.P. 9.130.